Bates, Judge,
delivered the opinion of the court.
This cause was heretofore submitted to the court, and an opinion prepared but not delivered; and the parties now consent that the opinion of the late judges may be filed and judgment entered in accordance with it. Therefore, the judgment of the court below is affirmed,
all the judges concurring.
Napton, Judge.
We do not see any reason for refusing to allow the questions put to the witness, John P. Camp, to be answered. When a question of fraud is before a jury, and the witness is competent, the apparent irrelevancy of testimony is an unsafe ground for its exclusion. This is especially true when the investigation is a cross-examination o£ the plaintiff’s witness. The amount of John P. Camp’s indebtedness to Arnot, the garnishee, its nature, and the time when it accrued, were not facts directly in issue, but they might have thrown some light upon the real character of the transaction.
Notwithstanding this, we do not consider the ruling of the courts as one justifying a reversal of the judgment. The instructions were plain, and put clearly to the jury the only question at issue between the parties. There must be a certain discretion left to the court in trying causes, to determine how far they will permit examinations of witnesses to proceed upon collateral matters not directly connected with the issues. We do not see that justice would be promoted by the interference of this court in a mere matter of discretion, because of a difference of opinion with the court below as to the point at which an examination should stop.
Judgment affirmed.